USCA4 Appeal: 22-6630     Doc: 27         Filed: 10/18/2022    Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-6630


        BRUCE ALLEN BUCKNER,

                            Plaintiff - Appellant,

                     v.

        RHPD SERGEANT CASTRO, Police Sergeant; RHPD OFFICER KUNDE, Police
        Officer; RHPD OFFICER ROBIN GANDER, Police Officer; RHPD OFFICER ANDREW
        HEMS, Police Officer; RHPD OFFICER JERRY SANDERS, Police Officer,

                            Defendants - Appellees.
        and

        ROCK HILL POLICE DEPARTMENT, in their official capacity,

                            Defendant.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Terry L. Wooten, Senior District Judge. (0:20-cv-03253-TLW)


        Submitted: October 13, 2022                                 Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 22-6630      Doc: 27         Filed: 10/18/2022    Pg: 2 of 3




        Bruce Allen Buckner, Appellant Pro Se. Joshua Paul Golson, David Leon Morrison,
        MORRISON LAW FIRM, LLC, Columbia, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6630      Doc: 27        Filed: 10/18/2022     Pg: 3 of 3




        PER CURIAM:

              Bruce Allen Buckner appeals the district court’s order and judgment accepting the

        recommendation of the magistrate judge and dismissing his civil rights complaint without

        prejudice. We have reviewed the record and find no reversible error. Accordingly, we

        affirm. Buckner v. Sergeant Castro, No. 0:20-cv-03253-TLW (D.S.C. May 9, 2022). We

        also deny Buckner’s motions to clarify and vacate the order. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    3